                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

DONNELL DALE,                                          )
                                                       )
                                      Plaintiff,       )
                                                       )
                          v.                           )       No. 1:19-cv-03580-TWP-MPB
                                                       )
UPS and LM INSURANCE CORP.,                            )
                                                       )
                                      Defendants.      )

                    ENTRY SCREENING THE AMENDED COMPLAINT
                           AND ORDER TO SHOW CAUSE

         On October 17, 2019, pro se Plaintiff Donnell Dale (“Dale”) filed her “Amended

Complaint for Employment Discrimination” (Filing No. 7). The Court previously granted Dale’s

Motion to Proceed In Forma Pauperis pursuant to 28 U.S.C. § 1915 (Filing No. 5). Because Dale

is allowed to proceed in forma pauperis, the Amended Complaint is subject to screening pursuant

to 28 U.S.C. § 1915(e)(2)(B). Under this statute, the Court must dismiss the Amended Complaint

if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief against a

defendant who is immune from such relief. In determining whether a complaint states a claim, the

Court applies the same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). Pro se

complaints such as that filed by Dale are construed liberally and held to a less stringent standard

than formal pleadings drafted by lawyers. Obriecht v. Raemisch, 517 F.3d 489, 491 n.2 (7th Cir.

2008).

         In this civil action, pro se plaintiff Dale brings claims under Title VII of the Civil Rights

Act of 1964 and the Americans with Disabilities Act of 1990. For her race and disability

employment discrimination claims, she alleges a hostile work environment, unequal terms and
conditions of employment, failure to promote, termination of employment, and failure to

accommodate. She brings her claims against her employer, UPS, and other employees of UPS:

Robert Marrow, Michael Jones, Andrew W. Cole, Adam (unload supervisor), Josh (unload

supervisor), and Josh Wife (small sort department). She also appears to assert a claim against

Liberty Mutual Insurance for “refus[ing] to correctly process my workmen compensation claim.”

(Filing No. 7 at 7.)

        Similar to her original Complaint, Dale’s Amended Complaint fails to provide a factual

basis to inform the Court and the potential defendants of the claims asserted. Although Dale has

checked many boxes on her fill-in-the-blank complaint form, the Amended Complaint still fails to

assert a claim to relief that is plausible on its face by providing factual content regarding the

potential defendants’ conduct to allow the Court to draw the reasonable inference that identifiable

defendants are liable for the misconduct alleged. Where Dale alleges facts about particular

defendants, she only uses generic phrases such as “failure to protect,” “employment

discrimination,” and “racial discrimination” rather than identifying particular actions taken by the

defendants. Accordingly, the Amended Complaint is subject to dismissal for lack of subject-matter

jurisdiction.

        The Court grants Dale leave until Friday, November 29, 2019, by which to show cause

why judgment consistent with this Entry and the original Screening Order should not issue. If Dale

elects to file a second amended complaint, she should conform with the requirement of Rule 8(a)(2)

of the Federal Rules of Civil Procedure that pleadings contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” She also should identify each of the defendants

by first and last name or by the company name, and then state what each defendant did to violate

her rights.




                                                  2
       If no amended complaint is filed by Friday, November 29, 2019, this action will be

dismissed for the reasons set forth above and in the original Screening Order.

       The claim asserted against Liberty Mutual Insurance for “refusing to correctly process my

workmen compensation claim” is an unrelated claim, and unrelated claims against different

defendants belong in different suits. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Rule 20

of the Federal Rules of Civil Procedure allows joinder of multiple defendants only when (1) the

allegations against them involve the same transaction or occurrence, and (2) common questions of

fact and law will arise as to all defendants. Because the Liberty Mutual claim is unrelated, if Dale

chooses to pursue the claim, she should file that claim in a separate, new action.

       SO ORDERED.


       Date:    10/28/2019



Distribution:

Donnell Dale
7858 Island Club Drive
Apt. N
Indianapolis, IN 46214




                                                 3
